11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

Christina Marie Haynes,                     * From the 29th District Court
                                              of Palo Pinto County,
                                              Trial Court No. 16011.

Vs. No. 11-19-00129-CR                      * August 22, 2019

The State of Texas,                         * Per Curiam Memorandum Opinion
                                              (Panel consists of: Bailey, C.J.,
                                              Stretcher, J., and Wright, S.C.J.,
                                              sitting by assignment)
                                              (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that the
appeal should be dismissed.     Therefore, in accordance with this court’s
opinion, the appeal is dismissed.